Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 21. (Currently amended): A computing system comprising: 
a memory device;
one or more processors disposed within a management network, wherein the management network has computing resources dedicated to an end-user network, the end-user network containing agent instances and one or more servers, wherein the one or more servers are operable to: (i) receive incoming communications, and (ii) assign one or more of the agent instances to service the incoming communications, and wherein the one or more processors are configured to perform tasks including:
;
receiving, from the monitoring application, the stored information; and
transmitting, to a rules engine associated with the end-user network, the stored information, wherein the rules engine establishes operations to be performed by the management network on behalf of the end-user network based on the received stored information, and wherein the operations are defined by the end-user network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 21,29,37.
	For example it failed to teach providing, to each of the agent instances, a monitoring application, wherein the monitoring application is configured to store, in a computer readable medium, information associated with data received by the agent instances from the one or more servers; receiving, from the monitoring application, the stored information; and transmitting, to a rules engine associated with the end-user network, the stored information, wherein the rules engine establishes operations to be performed by the management network on behalf of the end-user network based on the received stored information, and wherein the operations are defined by the end-user 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art McIIIwaine et al (us 6,624,282) teaches a concept of tailored assignment and delivery of training or other information to an agent in a call center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/           Primary Examiner, Art Unit 2452